EXHIBIT 32 CERTIFICATION The undersigned certify pursuant to 18 U.S.C. Section 1350, that: (1) The accompanying quarterly report on Form 10-Q for the period ended September 30, 2009 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the accompanying report fairly presents, in all material respects, the financial condition and results of operations of the Corporation. Date: November 6, 2009 By /s/ MICHAEL N.
